Citation Nr: 1011524	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to 
October 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In February 2007, the Veteran, sitting at the RO, testified 
during a hearing conducted via video-conference with the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  A transcript of the hearing is of record.

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters or skies over, but not physically on the land mass of, 
the Republic of Vietnam.  See Chairman's Memorandum No. 01- 
06-24.  Haas was subsequently reversed by the United States 
Court of Appeals for the Federal Circuit and, in January 
2009, the United States Supreme Court denied a petition for 
further review.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Hence, the claim of entitlement to service 
connection for diabetes mellitus Type II based on in-service 
exposure to herbicides could be addressed.

Subsequently, in March 2009, the Board remanded the Veteran's 
claim to the RO for further development.  At that time, the 
Board noted that, in a July 2008 written statement, the 
Veteran appeared to raise an information dependency claim for 
his adult daughter, and referred the matter to the RO for 
further clarification and action.  There is no indication 
that the RO has yet considered this matter and it is again 
referred to the RO.





FINDINGS OF FACT

1.  The Veteran's active military service included duty on 
board a naval vessel off the coast of Vietnam during 1969 and 
did not include duty in, or visitation to, the Republic of 
Vietnam.

2.  The Veteran was first diagnosed with type II diabetes 
mellitus in approximately 1999.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's type II 
diabetes mellitus is etiologically related to his active 
service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred or aggravated in-
service, and it may not be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in January 2005 that fully satisfies the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in a January 2010 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

As noted above, in March 2009, the Board remanded the 
Veteran's case to the RO for further development, that 
included directing that the RO to contact the National 
Personnel Records Center (NPRC), the U.S. Army and Joint 
Services Records Research Center (JSRRC), and any other 
appropriate state and federal agency to obtain the Veteran's 
complete service personnel records, and copies of the Attack 
Squadron 105 (VA-105) log books from the USS KITTY HAWK for 
the period between June and August 1969.  There has been 
substantial compliance with this remand, as the NPRC provided 
available records in June 2009, and the JSRRC responded to 
the RO's request in July 2009, providing the Command History 
for the USS KITTY HAWK for 1969.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available, as well 
as records considered by the Social Security Administration 
(SSA) in its 2007 award of SSA disability benefits (based on 
posttraumatic stress disorder and heart disease).  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board may proceed without 
prejudice to the appellant.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination, nor solicited a medical opinion 
as to the onset and/or etiology of his diabetes mellitus; 
however, no VA examination is necessary to satisfy the duty 
to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim. Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  As discussed below, there 
is no competent evidence that the Veteran's condition either 
manifested in service or is otherwise related to an event in 
service.  The Veteran has not reported experiencing 
continuity of symptomatology since service.  In such 
circumstances, there is no duty to obtain a medical 
examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist Veterans 
in developing claims does not include a duty to provide a 
Veteran with a medical examination and medical opinion absent 
a showing of a causal connection between his disability and 
his military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files that includes service personnel and treatment 
records, his written contentions, private and VA medical 
records and examination reports, Board hearing testimony, and 
lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and diabetes mellitus becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the appellant contends, in pertinent part, that 
he was exposed to Agent Orange in service, and that such 
exposure caused his claimed type II diabetes mellitus.  The 
probative evidence shows that he has type II diabetes 
mellitus, as reflected in his VA and private medical records.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.  
Service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d at 1168. 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus, shall be service connected if 
the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served on 
the land mass of the Republic of Vietnam.

Service records show that the Veteran served in the United 
States Navy from February 1966 to October 1969.  His Report 
of Transfer or Discharge (DD Form 214) shows that he received 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal, but does 
not show that he had actual service on the land mass of the 
Republic of Vietnam.  In fact, the August 17, 1969 service 
personnel record entry authorizing the Veteran to wear the 
Republic of Vietnam Campaign Metal with Device (1960-) for 
service on board the USS KITTY HAWK states that his 
eligibility was based on service of six months "outside the 
geographical limits of the Republic of Vietnam" but 
contributing direct support to the Republic of Vietnam armed 
forces. 

The Veteran's service personnel and other records reveal that 
he was assigned to Attack Squadron 105 (VA-105) with a 
military occupational specialty (MOS) of aviation structural 
mechanics.  He contends that, during his service aboard the 
USS KITTY HAWK (CVA-63), he traveled to Da Nang airbase to 
repair an A-7 Corsair II aircraft.

In his August 2005 notice of disagreement, the Veteran 
reported flying from the USS KITTY HAWK to repair aircraft on 
five or six different occasions between February and 
September 1968.

During his February 2007 Board hearing, the Veteran testified 
that he flew from the aircraft carrier, aboard a Carrier On- 
Board Delivery (COD) aircraft, to Da Nang air base to repair 
a hydraulic leak on an A-7 aircraft.  He further stated that 
he was given guard duty that night and returned to his 
station aboard the USS KITTY HAWK the next day.  He said that 
he served on the aircraft carrier from January to October 
1969 and estimated that he received this temporary additional 
duty (TAD or TDY) order sometime during the summer of 1969.  
His representative indicated that it was likely that this 
travel was noted in the squadron log book, and copies of any 
TAD (TDY) orders may be included in the Veteran's personnel 
file.

As noted above, in its March 2009 remand, the Board directed 
the RO to obtain the Veteran's personnel file and the log 
books from the USS KITTY HAWK   The RO obtained the Veteran's 
service personnel file and a copy of the 1969 Command History 
of the USS KITTY HAWK.  This evidence lists the ports of call 
for the USS KITTY HAWK.  In its July 2009 response to the RO, 
the JSRRC advised that, during 1969, the USS KITTY HAWK 
"conducted SPECOPS periods on Yankee Station in the Gulf of 
Tonkin" from January to February, March to April, April to 
May, June to July, and July to August.  However, none of the 
ship's ports of call include a location in Vietnam.  
Additionally, these records did not include any evidence of 
shore duty for the Veteran or the USS KITTY HAWK.

Therefore, the Board finds that the Veteran did not serve on 
the landmass of Vietnam, and thus does not have qualifying 
service in the Republic of Vietnam during the Vietnam era.  
Haas v. Peake, 525 F.3d at 1168, supra.  Thus, the Veteran's 
type II diabetes mellitus cannot be granted on a presumptive 
basis.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The Veteran has not asserted and the evidence does not 
reflect that he was diagnosed with type II diabetes mellitus 
in service.  His service treatment records are not referable 
to complaints or diagnosis of, or treatment for, type II 
diabetes mellitus.  

Post-service, VA and non VA medical records reflect that the 
Veteran was treated for type II diabetes mellitus starting in 
1999.  However, he left the service in 1969 and the earliest 
evidence of diabetes was not until 30 years later.  This 
intervening lapse of so many years between his separation 
from military service and the first documented manifestation 
of this claimed disorder is probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

Thus, the Veteran's contentions notwithstanding, none of the 
VA or private physicians that evaluated or examined him 
attributed the type II diabetes mellitus to his military 
service.  They only recounted his self-reported history, 
without also personally commenting on whether his current 
Type II diabetes mellitus is indeed traceable back to his 
military service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings.  See 
also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).  There are no grounds to grant the Veteran's 
claim on a direct-incurrence basis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

In sum, here, no records submitted by the Veteran, or 
provided by the service department, specifically indicate 
that he was on the land mass of the Republic of Vietnam and 
there is no medical opinion or other medical evidence 
relating the Veteran's type II diabetes mellitus to service 
or any incident of service, including exposure to Agent 
Orange, has been presented.

The Board appreciates the Veteran's testimony at his Board 
hearing.  However, the information he imparted during the 
hearing has not been helpful in establishing his presence on 
the ground in the Republic of Vietnam.  His descriptions of 
his service aboard ship are consistent with well-known 
historical events, but do not assist in corroborating his 
account of in-service exposure to herbicides.  There was no 
mention whatsoever of treatment for diabetes mellitus in 
service, no record supporting his exposure to herbicides 
during service, and no objective evidence that he was first 
treated for type II diabetes mellitus earlier than in 1999, 
nearly 30 years after his discharge from active service.

The Board acknowledges that the Veteran is competent, even as 
a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006); Jandreau v. Nicholson, Davidson v. Shinseki, supra.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.  Id.

Although the Veteran is competent to report that he was 
exposed to herbicides during service which resulted in his 
type II diabetes mellitus, the Board must still weigh his lay 
statements against the medical evidence of record.  See Layno 
v. Brown, 6 Vet. App. at 465.  In making this credibility 
determination, the Board does not find the Veteran's 
statements concerning the etiology of the type II diabetes 
mellitus to be credible, since his service treatment records 
make no reference to treatment or exposure to herbicides.  
Additionally, the probative and objective medical evidence of 
record shows that he was first treated for type II diabetes 
mellitus in 1999, 30 years after his separation from active 
duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also 
Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, quoting Buchanon, 451 
F.3d at 1337 ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.")  Rather, the Veteran's 
statements are found to be incredible because they are 
inconsistent with the probative medical and service 
department evidence of record that fails to show his 
treatment for type II diabetes mellitus in service or his 
exposure to herbicides during service.

For these reasons and bases, the Board places greater 
probative value on the competent medical and other evidence 
of record, that shows that the Veteran's type II diabetes 
mellitus is not related to his military service, including 
exposure to Agent Orange, than on his oral and written 
statements in support of his claim.  Consequently, the Board 
finds that the preponderance of the competent evidence of 
record is against the Veteran's claim for service connection 
for type II diabetes mellitus.

The evidence reveals no competent medical evidence of a nexus 
between any in-service injury or disease and type II diabetes 
mellitus.  The preponderance of the evidence is therefore 
against the appellant's claim.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for Type II diabetes mellitus, to include 
as secondary to herbicide (Agent Orange) exposure, is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


